TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00583-CV


Heinz Seer and Laura Seer, Appellants

v.

Paul Tuttrup d/b/a Paul Tuttrup Real Estate, Rick Shelly and Patricia Shelly, Appellees




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 25,923, HONORABLE CHARLOTTE HINDS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On November 25, 2008, this Court notified appellants that the clerk's record and
the reporter's record in the above cause were overdue.  This Court requested that appellants
make arrangements for the record and submit a status report regarding this appeal on or before
December 5, 2008.  This Court further informed appellants that failure to do so may result in
the dismissal of this appeal for want of prosecution.  The deadline has passed, and we have received
no response from appellants.  Accordingly, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).




						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   February 6, 2009